Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Remarks, filed 6/13/22, with respect to the previously filed 35 USC 112 rejections and claim objections have been fully considered and are persuasive.  The 35 USC 112 rejections and claim objections of claims 19-24 have been withdrawn. 
With regard to the Claim objections, Claim 19 was amended as suggested in the Office Action, rendering the objections moot. 
With regard to the Claim interpretation issues, Claim 19 was amended by applicant to clarify that the biasing member is a biasing member to provide a force to bias the device into the first position from the third position, rendering an interpretation under 35 USC 112(f) moot.
With regard to the 35 USC 112 rejections:
As to Claim 19, Examiner previously rejected the phrase “squat” as being indefinite.  Applicant has amended the claim to clarify that the shape of the device is wider than the device is tall, which obviates the rejection with regard to this term.  
As to Claim 20, Examiner previously rejected the phrase “narrow” as being indefinite.  Applicant has amended the claim to remove the term “narrow”, which obviates the rejection with regard to this term.
As to Claim 21, Examiner previously rejected the phrase “locking formation is in the form of a horizontal inwardly- extending arcuate ridge” is indefinite. Since the device is handheld, and can be oriented at many different angles the phrase horizontal can change its meaning depending on how the device is held. The term horizontal should be replaced with a term that relates to another structure of the device to avoid the term making the limitation indefinite.  Applicant has amended the claim to clarify that he locking formation is in the form of an arcuate ridge, which obviates the rejection with regard to this term.
As to Claim 24, Examiner previously rejected the phrase “the base has a dome-shaped formation” as being indefinite.  Applicant has amended the claim to clarify the base has a round shaped formation as suggested by the Office Action.  This change obviates the rejection with regard to this term.

Allowable Subject Matter
Claims 19-24 are allowed.
Claims 19-24 were previously designated as being allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), 2nd paragraph, and the claim objections, set forth in the Office action mailed 4/15/22.  The reasons for indicating allowable subject matter in that action are reproduced below for convenience.  These reasons are he same reasons that the claims are now allowed, since Applicant’s amendments have overcome the 35 USC 112 rejections and claim objections.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record are USPGPUB 2006023655, Giles in view of USPGPUB 20090069783 Ellstrom, which teach various aspects of a pressure equalizing device which has a squat shape. However, as noted in the Action dated 9/22/21, none of the cited art comprises the lower bodily clip having a lower body clip hook which is shaped to engage with the locking formation. Even though such a feature may be known, for instance in other punches the feature was not found relating to a locking feature of a punch that extends inward from an outer body. Thus, modifying the slots of Giles as modified by Ellstrom to further include these features would likely be considered in the realm of impermissible hindsight. As such, these features were previously deemed allowable subject matter. Applicant has included these features in independent Claim 19.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO A AYALA whose telephone number is (571)270-5336.  The examiner can normally be reached on Monday-Friday 9am-5pm Eastern standard.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FERNANDO AYALA/
Examiner, Art Unit 3724

/EVAN H MACFARLANE/Examiner, Art Unit 3724